DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0188664 A1 to Glosser, JR. et al. (“Glosser”) in view of NPL “RLC failure and RLF” to CATT [provided by Applicant].
As to claims 1-3, see similar rejections to claims 8-10, respectively.
As to claim 8, Glosser discloses a terminal device (figs. 1-2, leftmost side controller 14), wherein the terminal device comprises: a transceiver (fig. 2, I/O ports 34 and 36 taken to be a transceiver); a processor (fig. 1, para. 0024, processors within controllers 14); and a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor (para. 0024, the controllers 14 include one or more processors 24 and memory 26, which may store non-transitory machine-readable instructions executable by the one or more processors 24), facilitate carrying out a method including: sending, by the transceiver cooperatively operating with the processor, duplicated data packets to a network device on a first carrier and a second carrier, wherein the first carrier does not include a primary component carrier (para. 0040, the data comparison/replication 32 may generate the multiple cables may be used (i.e. and no mention of primary carrier disclosed). In some embodiments, the serial transceivers 40 and 42 may transmit communication signals at frequencies lower than radio frequencies to minimize the amount of noise in the signals caused by radio frequencies; fig. 2, illustrating two communication signals from I/O 34 and 36); and sending, by the transceiver cooperatively operating with the processor, an RLF indication information to the network device (fig. 4, para. 0031, communication signal includes error check data 68).
Glosser does not expressly disclose in accordance with a determination that the RLF event occurred on the first carrier, wherein the RLF indication information indicates that the RLF event occurred.  
	CATT discloses the information of RLC failure in one leg (if provided by the UE) could be used to reconfigure the bearer by the network.  This means that new signaling should be introduced to inform the network of RLC failure of one leg in duplicate bearer (page 3).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RLC failure signaling of CATT into the invention of Glosser. The suggestion/motivation would have been to apply an ARQ mechanism on duplicated AM RLC entities (CATT, page 2).  Including the RLC failure 
As to claim 9, Glosser and CATT further disclose the terminal device according to claim 8, wherein the RLF event comprises a quantity of retransmissions of radio link control (RLC) layer data packets reaching a maximum RLC layer packet retransmission quantity (CATT, page 3, whenever maximum RLC retransmission is reached, RLC failure is detected and RLF is triggered).  In addition, the same suggestion/motivation of claim 8 applies.
As to claim 10, Glosser and CATT further disclose the terminal device according to claim 8, wherein the RLF indication information comprises indicates a logical channel corresponding to the first carrier on which the RLF event occurs occurred (CATT, page 3, new signaling should be introduced to inform the network of RLC failure of one leg (i.e. may be either leg) in duplicate bearer).  In addition, the same suggestion/motivation of claim 8 applies.
As to claim 15, Glosser discloses a network device (figs. 1-2, rightmost side controller 14), wherein the network device comprises: a transceiver (fig. 2, I/O ports 34 and 36 taken to be a transceiver); a processor (fig. 1, para. 0024, processors within controllers 14); and a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor (para. 0024, the controllers 14 include one or more processors 24 and memory 26, which may store non-transitory machine-readable instructions executable by the one or more processors 24), facilitate carrying out a method including: a receiving, on a first carrier, duplicated data packets sent by a terminal device, wherein the first carrier does not include a primary multiple cables may be used (i.e. and no mention of primary carrier disclosed). In some embodiments, the serial transceivers 40 and 42 may transmit communication signals at frequencies lower than radio frequencies to minimize the amount of noise in the signals caused by radio frequencies; fig. 2, illustrating two communication signals from I/O 34 and 36); receiving a radio link failure (RLF) indication information sent by the terminal device (fig. 4, para. 0031, communication signal includes error check data 68).
Glosser does not expressly disclose wherein the RLF indication information indicates that an RLF event occurred on the first carrier; and determining, based on the RLF indication information, a carrier that is in the first carrier on which the RLF event occurred.  
CATT discloses the information of RLC failure in one leg (if provided by the UE) could be used to reconfigure the bearer by the network.  This means that new signaling should be introduced to inform the network of RLC failure of one leg in duplicate bearer (page 3).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RLC failure signaling of CATT into the invention of Glosser. The suggestion/motivation would have been to apply an ARQ 
As to claim 16, Glosser and CATT further disclose the network device according to claim 15, wherein the RLF event comprises  a quantity of retransmissions of radio link control (RLC) layer data packets reaching a maximum RLC layer packet retransmission quantity (CATT, page 3, whenever maximum RLC retransmission is reached, RLC failure is detected and RLF is triggered).  In addition, the same suggestion/motivation of claim 15 applies.
As to claim 17, Glosser and CATT further disclose the network device according to claim 15, wherein the RLF indication information indicates a logical channel corresponding to the first carrier on which the RLF event occurred (CATT, page 3, new signaling should be introduced to inform the network of RLC failure of one leg (i.e. may be either leg) in duplicate bearer).  In addition, the same suggestion/motivation of claim 15 applies.
Claims 4-7, 11-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0188664 A1 to Glosser, JR. et al. (“Glosser”) in view of NPL “RLC failure and RLF” to CATT [provided by Applicant] and in further view of NPL “Consideration on the activation/deactivation of data duplication for CA” to ZTE [provided by Applicant].
As to claims 4-7, see similar rejections to claims 11-14, respectively.
As to claim 11, Glosser and CATT do not expressly disclose the terminal device according to claim 8, wherein the method further comprises: receiving, by the 
ZTE discloses a MAC CE is received as a dynamic duplication activation/deactivation command (page 2), and this is received at the UE (page 3).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the MAC CE of ZTE into the invention of Glosser and CATT. The suggestion/motivation would have been to support dynamic activation and deactivation of packet duplication (ZTE, page 1).  Including the MAC CE of ZTE into the invention of Glosser and CATT was within the ordinary ability of one of ordinary skill in the art based on the teachings of ZTE.
As to claim 12, Glosser and CATT do not expressly disclose the terminal device according to claim 8, wherein the method further comprises: transceiver sending, by the transceiver cooperatively operating with the processor and in accordance with determining the RLF event occurred on the first carrier, a further information of the RLF event to the network device.
ZTE discloses reactivating the duplication action after deactivating (page 3), i.e. the receipt of the duplicate packets at the network side being the further information, as it relates to the recovery of the failure.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the duplication action of ZTE into the invention of Glosser and CATT. The suggestion/motivation would have been to support dynamic activation and deactivation of packet duplication (ZTE, page 1).  Including the 
As to claim 13, Glosser and CATT do not expressly disclose the terminal device according to claim 8, wherein the method further comprises:  transmitting, by the transceiver cooperatively operating with the processor, transmitting data via one of logical channels in accordance with deactivating a duplication transmission function functionality associated with the sending duplicated data packets to the network device on the first carrier and the second carrier.  
ZTE discloses a MAC CE is received as a dynamic duplication activation/deactivation command, forwarding each PDCP PDU to only one of the RCL legs, and the deactivated RLC leg should stop its processing right away (page 2), and this is received at the UE (page 3).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the MAC CE of ZTE into the invention of Glosser and CATT. The suggestion/motivation would have been to support dynamic activation and deactivation of packet duplication (ZTE, page 1).  Including the MAC CE of ZTE into the invention of Glosser and CATT was within the ordinary ability of one of ordinary skill in the art based on the teachings of ZTE.
As to claim 14, Glosser and CATT do not expressly disclose the terminal device according to claim 8, wherein the method further comprises: ignoring, by the processor, a configured binding-based transmission relationship after deactivating the duplication transmission functionality, wherein the configured binding-based transmission 
ZTE discloses packet duplication is configured for a SRB/DRB by RRC signaling, i.e. network configures this (page 1), a MAC CE is received as a dynamic duplication activation/deactivation command, forwarding each PDCP PDU to only one of the RCL legs, and the deactivated RLC leg should stop its processing right away (page 2), and this is received at the UE (page 3).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the MAC CE of ZTE into the invention of Glosser and CATT. The suggestion/motivation would have been to support dynamic activation and deactivation of packet duplication (ZTE, page 1).  Including the MAC CE of ZTE into the invention of Glosser and CATT was within the ordinary ability of one of ordinary skill in the art based on the teachings of ZTE.
As to claim 18, Glosser and CATT do not expressly disclose the network device according to claim 15, wherein the transceiver is further configured to receive a further information of the RLF event sent by the terminal device.   
ZTE discloses reactivating the duplication action after deactivating (page 3), i.e. the receipt of the duplicate packets at the network side being the further information, as it relates to the recovery of the failure.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the duplication action of ZTE into the invention of Glosser and CATT. The suggestion/motivation would have been to support dynamic activation and deactivation of packet duplication (ZTE, page 1).  Including the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2018/0270139 A1 discloses duplicating packets based on a condition metric and transmitting them over two links (fig. 9).
U.S. Publication No. 2014/0233372 A1 discloses duplicating data in a ring network and transmitting them over different paths and there may be a network failure (para. 0015).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463